      KEITH D. KARNES, OSB No. 033521
 1
      keith@keithkarnes.com
 2    Karnes Law Offices, PC
      2701 12th St. NE
 3    Salem, OR 97302
      Tel: 503-385-8888
 4
      Fax: (503) 385-8899
 5
      KEVIN J. RANK, OSB No. 914034
 6    kevinr@opusnet.com
 7
      Rank & Associates, PC
      1265 Waller St SE
 8    Salem OR 97302
      Tel: 503-362-6068
 9    Fax: 503-362-7095
10
      BRADY MERTZ, OSB No. 970814
11    brady@bradymertz.com
      Brady Mertz PC
12
      345 Lincoln St SE
13    Salem OR 97302
      Tel: 503-385-0121
14    Fax: 503-375-2218
15
      RICK KLINGBEIL, OSB No. 933326
16    rick@klingbeil-law.com
      Rick Klingbeil PC
17    1826 NE Broadway
      Portland OR 97232
18
      Tel: 503-473-8565
19

20
                       UNITED STATES BANKRUPTCY COURT
21

22                             DISTRICT OF OREGON

23
      IN RE:                               Case No. 19−60230-pcm11
24

25     WILLIAM JOHN BERMAN                 Adv. Pro. No. 19-06026-pcm

26                             Debtor      THIRD AMENDED CLASS ACTION
                                           COMPLAINT FOR
27
                                           NONDISCHARGABILITY
28




     1 – THIRD AMENDED CLASS ACTION COMPLAINT FOR NONDISCHARGABILITY

                      Case 19-06026-pcm   Doc 40   Filed 01/22/20
 1

 2
       LOREN HATHAWAY, on behalf of
       himself and all others similarly
 3     situated; GENNISE HATHAWAY, on
       behalf of herself and all others
 4     similarly situated; and
 5
       HEATHER NOBLE, on behalf of
       herself and all others similarly situated
 6
                                      Plaintiffs
 7
                          v.
 8
       WILLIAM JOHN BERMAN,
 9
                                     Defendant
10

11
             Pursuant to agreement of the parties, Plaintiffs / Class Representatives Loren
12
     Hathaway, Gennise Hathaway, and Heather Noble on behalf of themselves and the Class of
13

14   judgment creditors from the previous state court litigation entitled “LOREN HATHAWAY, on

15   behalf of himself and all others similarly situated within the state of Oregon; et al., v. B. & J.
16
     PROPERTY INVESTMENTS, INC., an Oregon corporation; et al.”, Marion County Circuit
17
     Court Number, 13C14321 (“The Class” or “Class Members”) amend their Complaint and
18

19
     allege as follows:

20   I. JURISDICTION AND VENUE
21   1.      This Court has jurisdiction over the subject matter of this adversary proceeding under
22
     28 U.S.C. §1331 and § 1334. This adversary proceeding relates to the Chapter 11 case of
23
     William Berman Case No. 19-60230-pcm11, now pending in the United States Bankruptcy
24

25   Court for the District of Oregon. The matter is a core proceeding pursuant to 28 U.S.C. §157.

26   Pursuant to LR 7008-1 Plaintiffs consent to this Court’s entry of final orders and judgment in
27
     this action.
28
     2.      Venue is proper pursuant to 28 U.S.C. §1409.


     2 – THIRD AMENDED CLASS ACTION COMPLAINT FOR NONDISCHARGABILITY

                               Case 19-06026-pcm       Doc 40     Filed 01/22/20
 1

 2   II. GENERAL FACTUAL ALLEGATIONS

 3   3.     B. & J. Properties (“B. & J.”) and Better Business Management (“BBM”) were both
 4
     closely-held Oregon corporations owned and operated by William J. Berman (“Berman”) and
 5
     his spouse Debra Berman. Mr. and Ms. Berman were the sole owners and officers of both
 6

 7
     companies.

 8   4.     BBM managed and operated a mobile home park (“Salem RV Park” or “SRVP”)
 9   located in Salem, Marion County, Oregon. B. & J. Properties owned the real property upon
10
     which the SRVP was located, and leased the property to BBM.
11
     5.     On April 12, 2013 The Class filed claims against B. & J. and BBM that included
12

13   allegations under ORS §90.315(2), (4)(a) and (4)(b) for intentional violations of Oregon’s

14   landlord tenant law.
15
     6.     Those claims included allegations that each month B. & J. and BBM unlawfully
16
     increased and inflated billings for electrical service charged to Class Members, and charged
17
     them an unlawful “PGE meter fee.”
18

19   7.     On January 15, 2015 the Marion County Circuit Court granted partial summary

20   judgment on liability against defendant BBM on Plaintiffs’ ORS §90.315(4) claims. It held
21
     that the inflated billings for electrical service and “PGE meter fee” violated the statute.
22
     8.     The determination of Berman’s liability for the ORS §90.315(4) violations was
23
     deferred pending a bench trial at a later date to determine whether to disregard the BBM
24

25   corporate entity, and hold Berman directly liable for BBM’s misconduct.

26   9.     Beginning July 29, 2013, after the Class Members’ victory on their Motion for Partial
27
     Summary Judgement on the ORS §90.315(4) claims, BBM at the direction of Berman
28




     3 – THIRD AMENDED CLASS ACTION COMPLAINT FOR NONDISCHARGABILITY

                            Case 19-06026-pcm          Doc 40     Filed 01/22/20
     retaliated against each Class Member, raising their monthly rent by $20. BBM admitted this
 1

 2   was done as a way to recoup the amount it had been unlawfully receiving from its violations of

 3   ORS §90.315(4).
 4
     10.    On September 19, 2013 Plaintiffs amended their Third Amended Complaint and
 5
     alleged retaliation in violation of ORS §90.385 based on the $20 monthly rent increase.
 6

 7
     11.    On April 19, 2016 the Marion County Circuit Court entered an Order granting the Class

 8   Members’ Motion for Partial Summary Judgment on damages on their retaliation claim.
 9   12.    On May 5, 2016 the Class amended the Complaint and added Mr. Berman as a
10
     defendant, alleging the same claims against him as were alleged against B. & J. and BBM.
11
     13.    On November 29, 2016 the Marion County Circuit Court entered an Order granting the
12

13   Class Members’ Motion for Partial Summary Judgment for liability on their retaliation claim.

14   14.    The determination of Mr. Berman’s liability on all claims was deferred pending a bench
15
     trial at a later date. That proceeding would determine whether to disregard the BBM corporate
16
     entity and hold B. & J. and Mr. Berman directly liable for BBM’s misconduct.
17
     15.    The Marion County Circuit Court found as a matter of fact that Berman “through his
18

19   own contrived plan to ‘avoid losing money on electrical charges’…instructed staff to inform

20   tenants they would be charged .12¢ per KWH, which they were told was the same rate the
21
     utility charged BBM. That was patently false.”
22
     16.    Indeed, Mr. Berman intentionally directed his staff to make false statements and lie
23
     about the electric bills that were charged to the tenants. Plaintiffs relied on the false statements
24

25   regarding what the tenants would pay vis-à-vis the park’s actual PGE bill when they agreed to

26   become tenants as the park. The tenants paid and Mr. Berman continued to collect the charges
27
     that were in excess of the amounts told that tenants would pay even after he was provided
28




     4 – THIRD AMENDED CLASS ACTION COMPLAINT FOR NONDISCHARGABILITY

                            Case 19-06026-pcm          Doc 40     Filed 01/22/20
     written notice of the violations from Class Representatives pursuant to ORCP 32H, and after he
 1

 2   was sued for violating the applicable statutes.

 3   17.    Although the Marion County Circuit Court ruled that the $20 rent increase was
 4
     retaliatory and violated ORS §90.385, Berman continued to charge the unlawful $20 increase
 5
     to Class Members who remained at SRVP. The unlawful $20 charge continued until the date
 6

 7
     the bankruptcy was filed by Defendant and on information and belief still continues.

 8   18.    After a bench trial on October 16, 2018, the Marion County Circuit Court determined
 9   that BBM’s corporate entity should be disregarded, and held that B. & J. and Mr. Berman were
10
     jointly and severally liable for violations of both ORS §90.315(4) (related to electrical service
11
     and meter fees) and ORS 90.385 (unlawful retaliation). The Court specifically found that Mr.
12

13   Berman was the person who orchestrated the unlawful actions committed by all of the

14   Defendants.
15
     19.    On October 30, 2018 the Marion County Circuit Court entered a judgment in favor of
16
     the Class and against the Defendants in the amount $3,900,501.00 for claims under ORS
17
     §90.315(4) and for $964,450.00 for retaliation claims under ORS §90.385.
18

19   20.    On January 28, 2019 Mr. Berman filed a voluntary petition for relief under Chapter 11

20   of the United States Bankruptcy Code.
21
     21.    The Class Members are entitled to attorney fees and costs in the Marion County case.
22
     The Supplemental Judgment will be entered in the near future.
23
     22.    On October 24, 2017 Mr. Berman testified under oath regarding an appraisal report
24

25   obtained to refinance the real property owned by B. & J located at 4490 Silverton Road, NE,

26   Salem Oregon (“4490 Property”). Mr. Berman testified as follows:
27
            “Q. Do you have any idea of what the value of the 4490 property is presently?
28          A. There was an appraisal done.



     5 – THIRD AMENDED CLASS ACTION COMPLAINT FOR NONDISCHARGABILITY

                            Case 19-06026-pcm          Doc 40    Filed 01/22/20
            Q. When?
 1
            A. '14, '15, at the refi.
 2          Q. And what did it come back with?
            A. Six million.”
 3
     23.    On January 31, 2019, acting on behalf of B. & J., Mr. Berman filed a Schedule A/B:
 4

 5   Assets–Real and Personal Property (Official Form 206A/B) in the B. & J. bankruptcy

 6   proceeding. There, and in the amended schedule filed later in this case, he stated under oath at
 7
     paragraph 55.1 that the “Owner’s estimate” of value for the 4490 Property was $5,000,000.
 8
     24.    The SRVP rental and management business located at the 4490 Property was
 9

10
     previously owned and operated by BBM. On January 17, 2019 B. & J. filed with this court a

11   DEBTOR’S MOTION TO REJECT COMMERICAL LEASE AND AUTHORIZE USE AND
12
     OPERATION OF PROPERTY AS RV PARK AND SELF-STORAGE FACILITY. (Dkt. 7).
13
     The purpose of that Motion was to reject the lease agreement between B. & J. and BBM, and
14
     allow B. & J. to take over operations of the SRVP mobile home park rental and management
15

16   business located on the 4490 Property.

17   25.    On February 13, 2019 after a hearing held the previous day (Dkt. 101), this court
18
     granted B. & J.’s MOTION (Dkt. 103, 104), allowing it reject the lease with BBM and take
19
     over operation of the SRVP RV Park’s site leasing and self-storage facility. The Order stated:
20
     “Debtor is authorized to acquire the personal property of BBM that is subject to Debtor’s
21

22   security interest and to engage in the business of operating a RV Park and self-storage units on

23   Debtor’s property and may continue to engage in such business as the ordinary course of
24
     Debtor’s business throughout this bankruptcy proceeding consistent with the terms and
25
     provisions of the bankruptcy code.”
26

27
     26.    Subsequent to B. & J.’s acquisition of the SRVP RV Park, B.&J. filed monthly

28   operating reports signed under penalty of perjury by William Berman that did not list the



     6 – THIRD AMENDED CLASS ACTION COMPLAINT FOR NONDISCHARGABILITY

                            Case 19-06026-pcm        Doc 40     Filed 01/22/20
     SRVP business as an asset. SRVP is, however, a valuable asset. During the past several years,
 1

 2   when operated by BBM, the Park generated substantial income and profit which was mostly

 3   remitted to B. & J. under the terms of a lease.
 4
     27.       As part of the disclosures required in this case, Mr. Berman and B. & J. provided a
 5
     Balance Sheet for William Lloyd Developments, Inc. (“WLD”) at Docket entry 52 in this case
 6

 7
     that failed to disclose accurate information about WLD’s assets, and the income from WLD.

 8   28.       Mr. Berman and B. & J. also provided a statement of financial affairs (“SOFA”) in this
 9   case purporting to be an accurate report of income received during the year this case was filed,
10
     plus two prior years. The SOFA filed in this case failed to include or accurately state income
11
     from WLD.
12

13                                    III. FIRST CLAIM FOR RELIEF

14                                       (11 U.S.C. § 523(a)(2)(A))
15
     29.       Class Members reallege each of the allegations in Sections I and II, above and further
16
     allege:
17
     30.       Pursuant to 11 U.S.C. §523(a)(2)(A), a debt for money is non-dischargeable to the
18

19   extent it was obtained by false pretenses.

20   31.       Mr. Berman obtained money from Class members by false pretenses when he directed
21
     B&J and BBM to claim to charge Class Members for electrical service in an amount it
22
     represented as equal to “$ As Used” - a term that when combined with ORS §90.315(4) created
23
     the false and misleading impression that Class Members were being lawfully charged at a rate
24

25   equal to the rate PGE charged to B. & J. Instead, Mr. Berman unlawfully and surreptitiously

26   added charges to the amounts it was charged for electricity by PGE, and then billed Class
27
     Members at the unlawfully inflated rate.
28




     7 – THIRD AMENDED CLASS ACTION COMPLAINT FOR NONDISCHARGABILITY

                              Case 19-06026-pcm        Doc 40     Filed 01/22/20
     32.       Mr. Berman’s conduct above was undertaken with the intent or with a high degree of
 1

 2   certainty that Class Members would believe they were paying for electrical service in an

 3   amount lawfully and legally charged to them as billed by PGE, and not at the unlawfully
 4
     inflated rate that profited Mr. Berman.
 5
     33.       Mr. Berman’s debts arising from unlawful overcharges for electrical service are non-
 6

 7
     dischargeable 11 U.S.C. § 523(a)(2)(A) because the money was obtained through false

 8   pretenses.
 9                                  IV. SECOND CLAIM FOR RELIEF
10
                                         (11 U.S.C. § 523(a)(2)(A))
11
     34.       Class Members reallege each of the allegations in Section I and II, above and further
12

13   allege:

14   35.       Pursuant to 11 U.S.C. §523(a)(2)(A), a debt for money is non-dischargeable to the
15
     extent it was obtained by false pretenses.
16
     36.       Mr. Berman incurred a debt to the Class members by false pretenses when he charged
17
     Class Members an unlawful and misleadingly described meter reading fee.
18

19   37.       To hide the unlawful nature of the fee from Class Members, Mr. Berman attempted to

20   mislead them by falsely styling the charge as “PGE Meter Fee” on their rent and payment
21
     register. Mr. Berman further hid the fee when it failed to indicate its existence on any rental
22
     agreement or other tenant-related paperwork, even though there were at least three appropriate
23
     areas on the form to disclose the fee.
24

25   38.       Mr. Berman’s conduct above was undertaken with the intent or with a high degree of

26   certainty that Class Members would believe they were paying for a “PGE Meter Fee” that was
27
     lawfully and legally charged to them by B. & J, and not an unlawful and prohibited fee.
28




     8 – THIRD AMENDED CLASS ACTION COMPLAINT FOR NONDISCHARGABILITY

                              Case 19-06026-pcm        Doc 40     Filed 01/22/20
     39.       Mr. Berman’s debts arising from unlawful monthly meter reading fees are non-
 1

 2   dischargeable under 11 U.S.C. § 523(a)(2)(A) because the money was obtained through false

 3   pretenses.
 4
                                      V. THIRD CLAIM FOR RELIEF
 5
                                            (11 U.S.C. §523(a)(6))
 6

 7
     40.       Class Members reallege each of the allegations in Section I and II, above and further

 8   allege:
 9   41.       Pursuant to 11 U.S.C. §523(a)(6), a debt incurred by a debtor who engages in willful
10
     and malicious conduct that results in damages shall be non-dischargeable.
11
     42.       Mr. Berman engaged in willful and malicious conduct that resulted in damages to the
12

13   Class Members as described below.

14   43.       He willfully and maliciously violated ORS §90.315(4) by:
15
     a.        unlawfully and surreptitiously adding charges to the amount B&J was charged by PGE
16
     for electricity, then billing Class Members for the inflated and unlawful amount;
17
     b.        falsely claiming to charge Class Members for electrical service in an amount
18

19   represented on each rental agreement as being equal to “$ As Used”, a term that when

20   combined with ORS §90.315(4) falsely represented that Class Members were being charged at
21
     a rate equal to the rate PGE charged to B. & J.
22
     44.       As a direct and proximate result of the foregoing, Class Members have suffered
23
     economic harm.
24

25   45.       The judgments in this case are nondischargeable under 11 U.S.C. §523(a)(6).

26                                  VI. FOURTH CLAIM FOR RELIEF
27
                                            (11 U.S.C. §523(a)(6))
28




     9 – THIRD AMENDED CLASS ACTION COMPLAINT FOR NONDISCHARGABILITY

                              Case 19-06026-pcm        Doc 40     Filed 01/22/20
     46.       Class Members reallege each of the allegations in Section I and II, above and further
 1

 2   allege:

 3   47.       Pursuant to 11 U.S.C. §523(a)(6), a debt incurred by a debtor who engages in willful
 4
     and malicious conduct that results in damages shall be non-dischargeable.
 5
     48.       Mr. Berman engaged in willful and malicious conduct that resulted in damages to the
 6

 7
     Class Members as described below.

 8   49.       Mr. Berman willfully and maliciously violated ORS §90.315(4) by charging Class
 9   Members an unlawful meter reading fee.
10
     50.       To hide the unlawful nature of the fee from Class Members, Mr. Berman attempted to
11
     mislead them by falsely styling the charge as “PGE Meter Fee” on their rent and payment
12

13   register. Mr. Berman further hid the fee when it failed to indicate its existence on any rental

14   agreement or other tenant-related paperwork, even though there were at least three appropriate
15
     areas on the form to disclose the fee.
16
     51.       As a direct and proximate result of the foregoing, Class Members have suffered
17
     economic harm.
18

19   52.       The debt incurred due to Mr. Berman’s conduct are nondischargeable under 11 U.S.C.

20   §523(a)(6).
21
                                     VII. FIFTH CLAIM FOR RELIEF
22
                                            (11 U.S.C. §523(a)(6))
23
     53.       Class Members reallege each of the allegations in Section I and II above and further
24

25   allege:

26   54.       Pursuant to 11 U.S.C. §523(a)(6), a debt incurred by a debtor who engages in willful
27
     and malicious conduct that results in damages shall be non-dischargeable.
28




     10 – THIRD AMENDED CLASS ACTION COMPLAINT FOR NONDISCHARGABILITY

                              Case 19-06026-pcm        Doc 40     Filed 01/22/20
     55.       Mr. Berman engaged in willful and malicious conduct that resulted in damages to the
 1

 2   Class Members as described below.

 3   56.       Mr. Berman willfully and maliciously violated ORS §90.385 by retaliating against
 4
     Class Members after they filed and prevailed on their claims for violations of ORS §90.315(4).
 5
     57.       As a direct and proximate result of the foregoing, Class Members have suffered
 6

 7
     economic harm.

 8   58.       Mr. Berman further engaged in willful and malicious conduct that resulted in damages
 9   to the Class Members by continuing to charge and collect the retaliatory rent increase from
10
     Class Members after the Marion County Circuit Court granted summary judgment on Class
11
     Members’ retaliation claims under ORS §90.385.
12

13   59.       As a direct and proximate result of Mr. Berman’s ongoing retaliation, Class Members

14   continue to suffer additional economic harm.
15
     60.       The debt incurred due to Mr. Berman’s conduct are nondischargeable under 11 U.S.C.
16
     §523(a)(6).
17
                                     VIII. SIXTH CLAIM FOR RELIEF
18

19                                         (11 U.S.C. § 727(a)(4)(A))

20                                          (False Oath or Account)
21
     61.       Class Members reallege each of the allegations in Sections I and II, above and further
22
     allege:
23
     62.       11 U.S.C. § 521(a) requires that, unless the court orders otherwise, the debtor shall file
24

25   a schedule of assets and liabilities and a statement of the debtor’s financial affairs.

26

27

28




     11 – THIRD AMENDED CLASS ACTION COMPLAINT FOR NONDISCHARGABILITY

                              Case 19-06026-pcm          Doc 40     Filed 01/22/20
     63.    11 U.S.C. § 727(a)(4)(A) provides that the court shall grant the debtor a discharge,
 1

 2   unless the debtor has the debtor knowingly and fraudulently, in or in connection with the case

 3   made a false oath or account.
 4
            False statement of property value
 5
     64.    B. & J. through Mr. Berman, its president and half owner, obtained an appraisal in
 6

 7
     September 2015 for real property it owned, the 4490 Property, establishing a value of over six

 8   million dollars.
 9   66.    B. & J. lists the 4490 Property in its amended Schedule A/B: Assets–Real and Personal
10
     Property (Official Form 206A/B) signed by Mr. Berman and filed on April 2, 2019 as having a
11
     value of five million dollars.
12

13   66.    Mr. Berman, acting as president and half owner of B. & J. knew at the time he signed

14   the Schedule A/B that the 4490 Property had been appraised for over six million dollars, and
15
     knew that it was worth substantially more than five million dollars.
16
     64.    Mr. Berman, acting as president and half owner of B. & J. knowingly, intentionally,
17
     and fraudulently in connection with this case made a false oath or account of value for the 4490
18

19   Property at five million dollars in Schedule A/B.

20          Failure to list Salem RV Park business as an asset
21
     65.    B. & J. obtained ownership of the SRVP park management, site rental, and onsite
22
     storage business (“SRVP”) from BBM on or about February 13, 2019. The SRVP business
23
     was and is a valuable asset and provides substantial income to B. & J. each month.
24

25   66.    The amended Schedule A/B was filed with this court 49 days after B. & J. was granted

26   ownership of the SRVP business.
27

28




     12 – THIRD AMENDED CLASS ACTION COMPLAINT FOR NONDISCHARGABILITY

                            Case 19-06026-pcm        Doc 40      Filed 01/22/20
     67.        SRVP has a net operating income of $455,437 per year and remains fully leased and at
 1

 2   100 percent capacity.

 3   68.        Mr. Berman, acting as president and half owner of B. & J. knew that B. & J. had taken
 4
     ownership of SRVP and knew that it had value.
 5
     69.        Mr. Berman, acting as president and half owner of B. & J. Properties knowingly,
 6

 7
     intentionally, fraudulently, and in connection with this case made a false oath or account by

 8   failing to list the value of the SRVP business on the amended Schedule A/B: Assets–Real and
 9   Personal Property (Official Form 206A/B filed on April 3, 2019.
10
                False statements regarding income from William Lloyd Developments, Inc.
11
     70.        Mr. Berman provided a Balance Sheet and other financial information for William
12

13   Lloyd Developments, Inc. (“WLD”) at Docket entry 52 in this case that failed to disclose

14   accurate information about WLD’s assets, and the income from WLD.
15
     71.        Mr. Berman knew at the time he filed the Balance Sheet and the other financial
16
     information that the information provided about WLD was false and fraudulent.
17
     72.        Because of Mr. Berman’s and B. & J’s fraudulent statements and omissions set forth
18

19   above, both should be denied a discharge under 11 U.S.C. § 727(a)(4)(a).

20                                       V. PRAYER FOR RELIEF
21
     Class Members request judgment against Debtor / Defendant William Berman as follows:
22
           a.      Determining that the debts owed by the Debtors to Class Members are all non-
23
                   dischargeable.
24

25         b.      Determining that Debtors are not entitled to a discharge.

26         c.      That Class Members be awarded their costs of suit incurred herein;
27
           d.      Awarding all attorney fees recoverable in this matter;
28




     13 – THIRD AMENDED CLASS ACTION COMPLAINT FOR NONDISCHARGABILITY

                               Case 19-06026-pcm        Doc 40     Filed 01/22/20
        e.     For such other and further relief as this Court deems proper.
 1

 2   Dated: January 22, 2020.

 3                                                      /s/ Keith D. Karnes___________
                                                        Keith D. Karnes OSB # 033521
 4
                                                        Attorney for Ad Hoc Group
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     14 – THIRD AMENDED CLASS ACTION COMPLAINT FOR NONDISCHARGABILITY

                          Case 19-06026-pcm         Doc 40     Filed 01/22/20
 1
                                     CERTIFICATE OF SERVICE
 2

 3
            I, Keith Karnes, certify that I served the forgoing document via ECF which will in
      turn serve:
 4
     TIMOTHY J CONWAY tim.conway@tonkon.com,
 5   candace.duncan@tonkon.com;spencer.fisher@tonkon.com
     NICHOLAS J HENDERSON nhenderson@portlaw.com,
 6
     tsexton@portlaw.com;mperry@portlaw.com;hendersonnr86571@notify.bestcase.com
 7   SHANNON R MARTINEZ smartinez@sglaw.com, scurtis@sglaw.com
     ERICH M PAETSCH epaetsch@sglaw.com, ktate@sglaw.com
 8   TERESA H PEARSON teresa.pearson@millernash.com, MNGD-2823@millernash.com
     AVA L SCHOEN ava.schoen@tonkon.com, leslie.hurd@tonkon.com
 9
     TOBIAS TINGLEAF toby@shermlaw.com, darlene@shermlaw.com
10   US Trustee, Eugene USTPRegion18.EG.ECF@usdoj.gov

11   And I further served the following via first class mail, postage prepaid, addressed to:
12
     Susan Stoehr
13   24310 S Hwy 99E, Space G
     Canby, OR 97013
14
     Nancy Wolf
15
     2008 SE Sturdevant Rd
16   Toledo, OR 97391

17          DATED: January 22, 2020
18

19
                                                   /s/Keith D. Karnes
                                                   Keith D. Karnes, OSB No. 033521
20
                                                   KARNES LAW OFFICES, PC
21

22

23

24

25

26

27

28




     15 – THIRD AMENDED CLASS ACTION COMPLAINT FOR NONDISCHARGABILITY

                            Case 19-06026-pcm         Doc 40     Filed 01/22/20
